Foster, J.
The only question presented in this case is, whether an innholder who has no license under R. S., c. 27, can recover for board and lodging furnished by him in such inn.
While the statute contains no express provision declaring contracts by an unlicensed innholder to be void, it does by § 13 expressly provide that “no person shall be a common innholder or victualer without a license, under a penalty of not more than fifty dollars.”
It is the general doctrine now settled by the great weight of authority, that where a license is required for the protection of the public and to prevent improper persons from engaging in a particular business, and the license is not for revenue merely, a contract made by an unlicensed person in violation of the act is void.
Did the legislature by the requirement of a license intend to prohibit the exercise of the business without a license, or was the statute enacted for revenue purposes only ?
It can hardly be contended that the statute is in any sense for mere revenue. The fee required is only one dollar. The licensee must show that he is a man of good moral character, must give bond not to violate the prohibitory law, and must allow no gambling on his premises. The legislative intent is best inferred from the language of the statute itself. The statute is explicitly prohibitory, and the license required is clearly for the protection of the public and to prevent improper persons from engaging in a particular business.
*446This question has come before the courts not only in this but in other states, and the great trend of authority is in but one direction.
The same principle was established in Harding v. Hagar, 60 Maine, 340. There the plaintiff was a commercial broker within the meaning of a statute of the' United States, which provided that no person should be engaged in prosecuting or carrying on any trade, business or profession thereinafter mentioned until he should obtain a license therefor, under a penalty. That statute contained no express provision declaring the contracts of unlicensed persons void. Like the statute under consideration, it prohibited unlicensed employments. Suit was brought to recover for services as broker, and in the course of the opinion Kent, J. says: — “It is too-well settled to require the citation of authorities, that no party can recover for acts or services done in direct contravention of an express statute, or for property sold and delivered. When the case develops such forbidden acts, unless protected by a license or authority, it is incumbent on the plaintiff to show such license.”
The same question was determined, authorities reviewed, and the principle affirmed in Harding v. Hagar, 63 Maine, 515. In Stanwood v. Woodward, 38 Maine, 192, an innholder, without license, sought to establish a lien for board upon the property of a guest committed to his charge, and the want of a license was held to be fatal to his claim.
This case falls within the rule laid down by this court in Durgin v. Dyer, 68 Maine, 143, where the court say: — “The rule is well established that contracts for the sale of chattels entered into in contravention of the terms and policy of a statute cannot be enforced; and it is immaterial whether the sale is expressly prohibited, or a penalty imposed therefor, because the imposition of a penalty in such case implies prohibition.”
So under a statute which in terms provides that “whoever offers for sale or shipment airy pressed hay not marked” as required by law “forfeits one dollar for each bale so offered, to be recovered by complaint,” this court has held that contracts for the sale of such hay was void. Buxton v. Hamblen, 32 Maine, 448. The *447court there say that “the statute though not in express terms, yet by unavoidable inference, prohibits every such sale.” Pickard v. Bayley, 46 Maine, 200.
A contract for shingles not surveyed as required by law was held void in Richmond v. Foss, 77 Maine, 590, although the statute contained no express prohibition.
In Cope v. Rowland, 2 Mees. & W. 149, it was held that a person acting as a broker without license could not recover his commissions, where the statute required a license and imposed a penalty for its violation. “It is perfectly settled,” says Baron Parke, “that where the contract which the plaintiff seeks to enforce, be it express or implied, is expressly or by implication forbidden by the common or statute law, no court will lend its assistance to give it effect. It is equally clear that a contract is void if prohibited by a statute, though the statute inflicts a penalty only, because such a penalty implies a prohibition.”
In Massachusetts the decisions are numerous that where a statute imposes a penalty for a failure to comply with its provisions, it is to be construed as prohibitory, and that contracts made in direct contravention of its requirements are unlawful and void. Miller v. Post, 1 Allen, 434, where milk was sold by the can and the cans were not sealed. Libby v. Downey, 5 Allen, 299, where coal was sold without being weighed by a sworn weigher. Sawyer v. Smith, 109 Mass. 220, hay sold without being weighed as required by statute. Prescott v. Battersby, 119 Mass. 285, lumber sold without being properly surveyed.
The same doctrine was affirmed in Illinois in Hustis v. Picklands, 27 Ill. App. 270, where, under a statute making it unlawful for persons to exercise the business of brokers without a license, it was held that one who sold stocks without a license could not maintain an action for his commissions. And also in Tedrick v. Hiner, 61 Ill. 189.
Also in Pennsylvania, in Johnson v. Hulings, 103 Penn. St. 498 (49 Am. Rep. 131); Holt v. Green, 73 Penn. St. 198 (13 Am. Rep. 737.)
In California, where it is made a misdemeanor for a person to *448practice medicine without a license, an action will not lie to recover for services so rendered. Gardner v. Tatum, 81 Cal. 370.
In Tennessee the court say that the revenue test is to be applied only where there is doubt from the language of the statute itself whether or not the legislature intended to prohibit the exercise of the privilege without a license, and that under a statute providing that the business of a real estate broker shall not be pursued without a license, it was held that an unlicensed broker could not recover his commission. Stephenson v. Ewing, 87 Tenn. 46.
If the statute in question was enacted for revenue purposes only, instead of being prohibitory, the plaintiff might properly recover. But we are satisfied that such was not the intention of the legislature. The statute being by implication prohibitory by reason of the penalty attached, the plaintiff is precluded from recovering. Basing his action upon a clear violation of the statute, he cannot successfully invoke the aid of the court. Miller v. Post, 1 Allen, 434.

Exceptions sustained.